DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or teach in combination an engine cooling apparatus configured to circulate cooling water between an engine and a radiator, wherein a cylinder is provided on an upper part of a crankcase in the engine and the radiator is configured to radiate heat of the cooling water that has passed through the engine, the engine cooling apparatus comprising: a water pump configured to eject cooling water toward the engine; and a thermostat configured to send cooling water to the radiator in response to a cooling water temperature, wherein the water pump is attached to the crankcase from an outside in a vehicle width direction, the thermostat is attached to the water pump from an inside in the vehicle width direction, and the thermostat overlaps the crankcase in a front view of the engine; the water pump includes an impeller configured to pump cooling water, and the thermostat is positioned inside the impeller in the vehicle width direction; the radiator is positioned in front of the cylinder, and the thermostat is positioned above the impeller and between the radiator and the impeller. The closest prior art reference, Batzill et al. (US 2004/0123816), teaches a similar engine and fan structure but differs in the location of the thermostat with respect to the impeller. No other reference cures this deficiency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747